Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations –(215) 761-1414, Edwin.Detrick@cigna.com Mariann Caprino, Media Relations – (860) 226-7251, Mariann.Caprino@cigna.com CIGNA REPORTS STRONG THIRD QUARTER 2 OPERATIONS o Consolidated revenues in the quarter increased to $5.6 billion, representing 6.5% growth over the same period last year.Revenues reflect premium and fee increases of 4% in Health Care9, 5% in Disability and Life, and 33% in International, driven by continued growth in our targeted customer segments. o Adjusted income from operations1 for third quarter 2011 was $370 million, or $1.36 per share, excluding the after-tax loss of $45 million, or $0.16 per share from results of the Guaranteed Minimum Death Benefits (VADBe)2 business.On a reported basis, adjusted income from operations1 was $325 million, or $1.20 per share, representing an increase of 9% per share compared with the third quarter of 2010. o Shareholders’ net income1 for third quarter 2011 was $379 million, or $1.40 per share, excluding theloss of $179 million, or $0.66 per share, from results of the Guaranteed Minimum Income Benefits (GMIB)2 and VADBe2 businesses.On a reported basis, shareholders’ net income1 was $200 million, or $0.74 per share. o The Company has raised its estimates for full year 2011 earnings, on an adjusted income from operations1,3 basis, to be in the range of $1.385 billion to $1.445 billion, or $5.05 to $5.30 per share.The Company’s full year 2011 financial outlook excludes any impact from its recently announced acquisition of HealthSpring, Inc.10 BLOOMFIELD, Conn., October 28, 2011 – Cigna Corporation (NYSE: CI) today reported third quarter 2011 results that included strong revenue and earnings from each of our ongoing businesses, reflecting continued effective execution of the fundamentals supporting our long-term growth strategy. Cigna's adjusted income from operations1 for the third quarter of 2011 was $325 million, or $1.20 per share, compared with $299 million, or $1.10 per share, for the third quarter of 2010.Additionally, adjusted income from operations1 in the third quarter of 2011 included losses of $45 million, or $0.16 per share, compared to $34 million, or $0.12 per share for the third quarter of 2010, from VADBe2. Cigna reported shareholders’ net income1 of $200 million, or $0.74 per share, for the third quarter of 2011, compared with shareholders’ net income1 of $307 million, or $1.13 per share, for the third quarter of 2010.Shareholders’ net income1 included losses of $179 million, or $0.66 per share, in the third quarter of 2011 and losses of $44 million, or $0.16 per share, for the same period last year related to the VADBe2 and GMIB2 businesses within our Run-off Reinsurance segment, primarily related to the impact of low interest rates and sustained volatile equity market conditions. "Our strong third quarter results reflect our continued focus on delivering solutions to improve the health and well being of our customers and clients through differentiated service and clinical quality in targeted geographies and customer segments,” said David M. Cordani, President and Chief Executive Officer.“We are pleased with the consistent execution of our growth strategy and the positive momentum it creates for 2012 and beyond for the benefit of customers, clients, health care professionals and shareholders.” 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income1 (dollars in millions, except per share amounts; membership in thousands): Three Months Ended Nine Months Ended Sept. 30, Sept. 30, June 30, Sept. 30, Consolidated Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 9 18 11 37 GMIB results, net of taxes2, 5 ) Special item, net of taxes4 - - - 24 Shareholders' net income1 $ Adjusted income from operations1, per share $ Shareholders' net income1, per share $ As of the Periods Ended Sept. 30, Sept. 30, June 30, December 31, Medical Membership Health Care International (Expatriate and Health Care) Total medical membership · Cash and short term investments at the parent company were approximately $925 million at September 30, 2011 and $810 million at December 31, 2010. · Year to date through October 28, 2011, the Company repurchased6 approximately 5.3 million shares of stock for $225 million. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss)1. Health Care This segment includes medical and specialty health care products and services provided on guaranteed cost, retrospectively experience-rated and service-only funding bases.Specialty health care includes behavioral, dental, disease and medical management, stop-loss, and pharmacy-related products and services. Financial Results (dollars in millions, membership in thousands): Three Months Ended Nine Months Ended Sept. 30, Sept. 30, June 30, Sept. 30, Premiums and Fees $ Adjusted income from operations1 $ Adjusted Margin, After-Tax7 % As of the Periods Ended Sept. 30, Sept. 30, June 30, December 31, Membership: Medical 11,471 11,443 11,458 Behavioral care Dental Pharmacy Medicare Part D · Overall, Health Care results reflect continued growth in our targeted customer segments.Results also reflect the impact of the expected exits from non-strategic markets, primarily Medicare IPFFS. · Excluding Medicare IPFFS9, third quarter premiums and fees increased 4% relative to third quarter 2010, due to continued business growth, rate increases and increased specialty penetration. · Third quarter 2011 adjusted income from operations1reflects continued growth in targeted medical and specialty businesses, as well as favorable prior period claim development of approximately $25 million after-tax, which includes approximately $5 million related to 2010.Favorable prior period claim development was approximately $30 million after-tax in third quarter 2010 and $42 million after-tax in second quarter 2011. · Health Care medical claims payable8 was approximately $1.0 billion at September 30, 2011 as well as December 31, 2010, while the current business mix reflects a decline in risk membership, including the exit from Medicare IPFFS. 4 Disability and Life This segment includes Cigna’s group disability, life, and accident insurance operations that are managed separately from the health care business. Financial Results (dollars in millions): Three Months Ended Nine Months Ended Sept. 30, Sept. 30, June 30, Sept. 30, Premiums and Fees $ Adjusted income from operations1 $
